UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
FRANKIE BRETON,

                   Plaintiff,              17-cv-9247 (JGK)

          - against -                      MEMORANDUM OPINION &
                                           ORDER
CITY OF NEW YORK ET AL.,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff, Frankie Breton, brings this action against

the defendants, the City of New York, Police Officer Steven

Clarke, Police Sergeant Freddy Cruz, Police Sergeant Edward

Cheek, and John Does 1-5, alleging claims of wrongful arrest and

detention; malicious prosecution; intentional infliction of

emotional distress (“IIED”); evidence manufacturing and the

denial of the right to a fair trial; failure to intervene;

negligent hiring, training, and supervision (“negligent

supervision”); and liability under Monell v. Department of

Social Services, 436 U.S. 658 (1978). The defendants answered

the plaintiff’s first amended complaint (“FAC”), and now move

for judgment on the pleadings under Federal Rule of Civil

Procedure 12(c).

                                I.

     The standards to be applied to a motion for judgment on the

pleadings pursuant to Federal Rule of Civil Procedure 12(c) are
the same as those applied to a motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6). Cleveland v. Caplaw

Enters., 448 F.3d 518, 521 (2d Cir. 2006). “Thus, [a court] will

accept all factual allegations in the complaint as true and draw

all reasonable inferences in [the plaintiff’s] favor. To survive

a Rule 12(c) motion, [the] complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Hayden v. Peterson, 594 F.3d

150, 160 (2d Cir. 2010). In deciding such a motion, the court

may consider documents that are referenced in the complaint,

documents that the plaintiff relied on in bringing suit and that

either are in the plaintiff’s possession or were known to the

plaintiff when the plaintiff brought suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

282 F.3d 147, 153 (2d Cir. 2002); Brass v. Am. Film Techs.,

Inc., 987 F.2d 142, 150 (2d Cir. 1993); see also D’Amico Dry

Ltd. v. Primera Mar. (Hellas) Ltd., 116 F. Supp. 3d 349, 351

(S.D.N.Y. 2015).

                               II.

     The following facts are taken from the FAC and are accepted

as true for purposes of this motion.

     The plaintiff, Frankie Breton, was a student at New York

University and an intern at a consulting firm located in

Manhattan. FAC ¶¶ 1, 24. The plaintiff was dating Katherine


                                2
Tejada, who resided at 520 West 162nd Street in Manhattan, New

York. Id. ¶¶ 13-14. Tejada shares a child with her ex-boyfriend,

Manuel Matias. Id. ¶ 15.

     Matias has a long criminal history. Id. ¶ 2. Beginning in

early 2016, Matias began to abuse and harass Tejada. Id. ¶ 16.

On February 13, 2016, Matias threatened to stab Tejada with a

screwdriver. Id. ¶ 17. On August 11, 2016, Matias broke into

Tejada’s apartment by climbing the fire escape and entering

through a window. Id. ¶ 18. On August 13, 2016, Matias

physically assaulted Tejada when she returned home from work and

attempted to steal Tejada’s purse. Id. ¶ 19. Tejada filed

domestic incident reports with the 33rd Precinct for each of

these crimes. Id. ¶ 20. In response to Tejada’s complaints, the

New York Police Department (“NYPD”) issued an “I-card,” or

“Wanted” card, for Matias to be arrested. Id. ¶ 21.

     On August 23, 2016, Matias stalked the plaintiff and Tejada

in upper Manhattan. Id. ¶ 22. The plaintiff called 911 to report

the incident. Id. ¶ 23. The plaintiff and Tejada waited for the

police to arrive, but because they feared for their safety, they

left the scene and went to the 33rd Precinct where they filed

another domestic incident report against Matias. Id.

     The plaintiff began an internship with a consulting firm in

Manhattan in October 2016. Id. ¶ 24. The internship would

provide the plaintiff with enough academic credits to graduate


                                3
from New York University with a bachelor’s degree. Id. On

October 21, after leaving from the first day of his internship,

the plaintiff took the subway to visit Tejada’s apartment. Id.

¶ 25. Around the same time, Matias went to Tejada’s apartment

and began banging on Tejada’s door. Id. ¶ 26. Tejada, who was

inside the apartment, was terrified and dialed 911. Id. While on

the 911 call, Tejada reported Matias’s threatening conduct and

informed the police that she believed she had a protective order

against Matias. Id.

     While Matias was banging on Tejada’s door, the plaintiff

entered the lobby of Tejada’s apartment building. Id. ¶ 27.

Matias saw the plaintiff and threatened “That’s Homeboy! It’s

on!” Id. Matias then physically attacked the plaintiff by

striking him numerous times with a closed fist. Id. While Matias

attacked the plaintiff, the plaintiff backed out of the building

onto the sidewalk. Id. ¶ 28. Matias then produced a knife and

began slashing the plaintiff. Id. ¶ 29. The plaintiff suffered

lacerations to his body and his right hand. Id.

     The plaintiff feared for his life and attempted to disarm

Matias. Id. ¶ 30. The plaintiff and Matias tumbled onto the

sidewalk and Matias lost control of the knife on impact, which

the plaintiff then picked up. Id. ¶ 31. Because the plaintiff

was still scared for his life, he continued to back away from

Matias. Id. ¶ 32. The plaintiff placed Matias’s knife in his


                                4
pants pocket, and Matias chased him. Id. ¶ 33. Matias briefly

stopped and unearthed a wooden support that was attached to a

sapling, and then continued to chase the plaintiff while

wielding the wooden support. Id. ¶ 34. The plaintiff ran away

and dialed 911 to report Matias’s attack. Id. ¶ 35. The

plaintiff was also able to flag down a police car. Id. ¶ 36.

     When the plaintiff explained to the police that he had been

attacked by Matias, the police directed the plaintiff to get in

the backseat of the police car. Id. ¶ 37. The police drove the

plaintiff back to Tejada’s apartment building. Id. While police

drove the plaintiff to Tejada’s apartment, another police car

arrived in response to Tejada’s earlier 911 call. Id. ¶ 38. It

was difficult for the responding police officers to enter

Tejada’s apartment because Matias had banged the door so

forcefully that the door was knocked off its hinges and wedged

into the frame. Id. ¶ 39.

     The plaintiff left the back of the police car when he

reached Tejada’s apartment building. Id. ¶ 41. Matias saw the

plaintiff and began screaming, “That’s him!” Id. ¶ 42. One of

the defendants, Police Officer Cruz, asked the plaintiff if he

stabbed Matias. Id. ¶ 43. The plaintiff showed Officer Cruz his

right hand, which was bleeding from Matias’s knife attack, and

responded, “No, he stabbed me.” Id. ¶ 44. Officer Cruz searched

the plaintiff and found Matias’s knife in the plaintiff’s


                                5
pocket. Id. ¶ 45. The plaintiff continued to explain that Matias

had stabbed him and that he obtained the knife by disarming

Matias. Id. ¶ 46.

     Other witnesses also confirmed Matias’s guilt and the

plaintiff’s innocence. Tejada, who was inside her apartment,

told Police Officer Clarke several times that she had an order

of protection against Matias, that Matias was the subject of

several domestic incident reports, and that Matias had been

pounding on her door. Id. ¶ 47. Officer Clarke asked Tejada for

a description of Matias. Id. ¶ 48. Tejada explained that Matias

was bald and had green eyes. Id. This description would have

made it clear that the plaintiff was not the perpetrator because

the plaintiff had short hair and brown eyes. Id. ¶ 49.

     A woman who witnessed the fight between Matias and the

plaintiff also identified Matias as the person who wielded the

knife. Id. ¶¶ 50-51. This woman reported her observations to

Police Officer Grove, who is not named as a defendant. Id. ¶ 51.

Officer Grove relayed the eyewitness’s observations to other

officers at the scene, including Sergeant Cruz. Id. ¶ 52.

     Despite Matias’s status as a criminal who was wanted by the

33rd Precinct, Tejada’s description of Matias, the eyewitness’s

identification of Matias, the plaintiff’s protestations of

innocence, and the plaintiff’s open wound on his right hand,

Officers Clarke and Cruz placed the plaintiff under arrest for


                                6
assaulting Matias. Id. ¶¶ 44, 46-54. The plaintiff alleges that

virtually all of the officers on the scene were aware of the

information that exculpated the plaintiff and inculpated Matias,

yet none of the officers intervened to stop Officer Clarke and

Sergeant Cruz from arresting the plaintiff. Id. ¶ 54.

     Matias was taken to the 33rd Precinct to provide a

statement. Id. ¶ 55. Based on Matias’s assertions, the police

charged the plaintiff with Attempted Assault in the First Degree

-- a felony under New York Penal Law §§ 110 and 120.10(1). Id.

Officer Clarke then prepared arrest and felony complaint reports

that falsely stated that the plaintiff slashed Matias in the

head with a knife, that the plaintiff and Matias were strangers,

and that there were no prior Domestic Incident Reports filed

against Matias. Id. ¶¶ 56-57. Sergeant Cheek approved these

reports to be filed and presented to the New York County

District Attorney’s Office -- a necessary step to bring a formal

criminal prosecution against the plaintiff. Id. ¶ 56.

     The reports and felony complaint prepared by Officer Clarke

omitted evidence that suggested the plaintiff’s innocence and

inculpated Matias, including that: (1) Matias was wanted for

criminal charges based on his repeated abuse and harassment of

Tejada and the plaintiff, (2) the plaintiff was Tejada’s current

boyfriend, (3) Matias was Tejada’s ex-boyfriend, (4) the

plaintiff and Matias knew each other, (5) the incident involved


                                7
a domestic dispute, (6) an eyewitness identified Matias as the

aggressor and as the person who possessed the knife, (7) both

Tejada and the plaintiff called 911 to report Matias’s conduct,

(8) the plaintiff had injuries that corroborated the plaintiff’s

account of being attacked by Matias with a knife, and (9) Matias

did not have a single injury supporting his claim that the

plaintiff attacked him with a knife. Id. ¶¶ 58-59. Neither

Officer Clarke nor any other police officer conveyed these

exculpating details to the District Attorney’s Office. Id. ¶ 61.

     The plaintiff was processed for a criminal offense. Id.

¶ 62. While in custody, the police failed to provide the

plaintiff with the opportunity to receive sutures in his hand,

which was still bleeding from being slashed by Matias. Id. ¶ 65.

Unlike the plaintiff, Matias was allowed to leave the precinct,

even though the 33rd Precinct’s detective squad had issued an

active “Wanted” card to arrest Matias. Id. ¶ 62. The plaintiff

was arraigned in New York City Criminal Court, New York County,

the next day. Id. ¶ 64.

     Officer Clarke visited Tejada’s apartment on October 22,

2016 -- the date of the plaintiff’s arraignment -- and

apologized for arresting the plaintiff and for releasing Matias

without ascertaining that there was an active “Wanted” card

issued for Matias. Id. ¶ 66. Officer Clarke told Tejada that

Matias was wanted in the 33rd Precinct but that Matias had been


                                8
released without a pedigree check. Id. ¶ 67. The plaintiff was

released on his own recognizance after his arraignment, and his

case was adjourned until December 24, 2017 for Grand Jury

action. Id. ¶ 64.

     The plaintiff’s hand was still bleeding when he was

released from custody. Id. ¶ 65. Accordingly, he went to New

York Presbyterian Hospital for treatment. Id. Doctors told the

plaintiff that his wound needed sutures but that sutures could

no longer be used because of the age of the injury. Id.

     The plaintiff appeared in New York Criminal Court on

December 14, 2016, at which time the case was again adjourned.

Id. ¶ 68. On January 27, 2017, after a prosecutor investigated

the charges against the plaintiff, the District Attorney’s

Office moved to dismiss all charges against the plaintiff. Id.

¶ 69. The court granted the prosecutor’s motion that same day

and dismissed the case against the plaintiff as one of self-

defense. Id.

     The plaintiff brought this action claiming wrongful arrest

and detention, malicious prosecution, IIED, evidence

manufacturing and the denial of the right to a fair trial,

failure to intervene, negligent supervision, and liability under

Monell, 436 U.S. 658 (1978). The plaintiff alleges damages based

on his nearly twenty-one hours of incarceration; the restriction

of his liberty through his incarceration and the multiple court


                                9
appearances he was required to make to defend against the false

charges; and resulting damages. Id. ¶ 70.

                              III.

     The defendants move for judgment on the pleadings

dismissing all of the plaintiff’s claims.

                               A.

     As a threshold matter, the defendants argue that the

plaintiff’s state law claims for false arrest, IIED, actual and

constructive fraud, and negligent supervision are time-barred

because the plaintiff did not comply with New York General

Municipal Law § 50-e, which requires that plaintiffs bringing

tort actions against a municipality or its officers serve a

notice of the claims on the defendants within ninety days of the

date that the claims accrue. N.Y. Gen. Mun. Law § 50-e; Adams v.

City of New York, No. 08cv5263, 2010 WL 743956, at *7 (S.D.N.Y.

2010). “Where a plaintiff fails to timely file a notice of

claim, his complaint will be dismissed.” Gaston v. N.Y.C. Dep’t

of Health Office of Chief Med. Exam’r, 432 F. Supp. 2d 321, 326

(S.D.N.Y. 2006).

     The plaintiff filed a notice of claim in this case on April

18, 2017. The defendants argue that the claim for false arrest

accrued on October 22, 2016, when the plaintiff was released

from custody, and therefore the notice of claim was due by

January 20, 2017. The plaintiff only responds with respect to


                               10
his IIED and negligent supervision claims. Accordingly, the

plaintiff’s state law claims for false arrest and actual and

constructive fraud are dismissed.1

      The plaintiff argues that he complied with § 50-e with

respect to his IIED claim because IIED is a continuing tort and

IIED claims do not accrue until the date of the last overt act

causing injury. The plaintiff alleges that the defendants

engaged in outrageous conduct that injured the plaintiff until

at least January 2017 by misleading the prosecutors who led the

criminal proceeding against the plaintiff.

      The continuing tort doctrine applies to claims of IIED

under New York State law. Barone v. United States, No. 12cv4103,

2016 WL 2658174, at *2 (S.D.N.Y. May 5, 2016); Geiger v. E.I.

DuPont Nemours & Co., Inc., No. 96cv2757, 1997 WL 83291, at *11

(S.D.N.Y. 1997) (“New York law does recognize the continuing

tort theory, especially in the context of intentional infliction

of emotional distress.”). Therefore, “claims for IIED that

allege a continuing pattern and practice of actionable behavior

may invoke the continuing tort doctrine to provide an exemption

from the statute of limitations where the last actionable act of

the alleged course of conduct falls within the statute of

limitations.” Barone, 2016 WL 2658174, at *2 (quotation marks


1 The defendants do not state when the plaintiff’s fraud claim accrued, but
because the plaintiff does not attempt to defend the fraud claim as timely,
it must be dismissed.


                                     11
omitted). The defendants do not dispute that the plaintiff’s

IIED claim continued into January 2017, and accordingly, the

defendants’ motion for judgment dismissing the plaintiff’s IIED

claim for failure to comply with New York General Municipal Law

§ 50-e is denied.

     The plaintiff argues that his negligent supervision claim

did not accrue until January 27, 2017 -- the date on which he

was required to appear in court to defend himself against

criminal charges and when the charges against the plaintiff were

dismissed. Negligent hiring and supervision claims “accrue from

the date of the alleged torts.” See Figueroa v. City of New

York, 880 N.Y.S.2d 223, 223 (App. Div.   2009); Pichardo v.

N.Y.C. Dep’t of Educ., 953 N.Y.S.2d 31, 32 (App. Div. 2012)

(“[N]egligent supervision and hiring . . . claims accrue[] on

the date of the last alleged underlying act.”). The plaintiff’s

negligent supervision claim is based on the alleged malicious

prosecution. The claim for malicious prosecution did not accrue

until the charges against the plaintiff were dismissed on

January 27, 2017. See McDonough v. Smith, 898 F.3d 259, 267 (2d

Cir. 2018) (“[W]e have long held that malicious prosecution

claims brought pursuant to § 1983 do not accrue until the

underlying criminal proceedings against the plaintiff terminate

in his favor.”), rev’d on other grounds, 139 S. Ct. 2149 (2019);

Ferrick v. City of New York, 489 N.Y.S.2d 491, 492 (App. Div.


                               12
1985). The plaintiff filed his notice of claim within ninety

days of that date, and accordingly, the claim was timely and the

negligent supervision claim as it relates to that tort may

proceed.

     The defendants also argue that the negligent supervision

claim should be dismissed because negligent supervision claims

can only be maintained for actions outside the scope of the

defendants’ employment. See Peterec v. Hilliard, No. 12cv3944,

2013 WL 5178328, at *13 (S.D.N.Y. Sept. 16, 2013) (“Under New

York law, a claim for negligent hiring or retention ‘can only

proceed against an employer for an employee acting outside the

scope of her employment.’” (quoting Newton v. City of New

York, 681 F. Supp. 2d 473, 488 (S.D.N.Y. 2010))). The defendants

base their argument on the express allegation in the FAC that

the defendants acted within the scope of their employment. See

FAC ¶ 103 (alleging that the defendants acted “within the scope

of [their] employment”).

     However, the Court need not accept the plaintiff’s

conclusion that the defendants were acting within the scope of

their employment as true. See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (“The tenet that a court must accept as true all of

the allegations contained in the complaint is inapplicable to

legal conclusions.”). Some New York courts have held that

fabricating and forwarding misleading evidence to prosecutors


                               13
falls outside of the scope of an officer’s employment. See

Prentice v. State, 791 N.Y.S.2d 873, 873 (Ct. Cl. 2004)

(“[N]either the act of fabrication, nor the giving of perjured

testimony, can be found to be acts which are commonly done by

such employees within their normal scope of employment. These

actions represent such a gross departure from acceptable police

conduct that they cannot be considered as furthering the State’s

interest.”); Kinge v. State, 859 N.Y.S.2d 323, 329 (Ct. Cl.

2007) (same), aff’d, 915 N.Y.S.2d 186 (App. Div. 2010). Other

courts treat the question whether the officers acted in the

scope of their employment as one of fact. See Coggins v. Cty. of

Nassau, 988 F. Supp. 2d 231, 249 (E.D.N.Y. 2013), aff’d in part,

appeal dismissed in part sub nom. Coggins v. Buonora, 776 F.3d

108 (2d Cir. 2015) (Allegations that officers fabricated charges

and evidence “plausibly suggest[ed] that the officers acted in

their own personal interest” and outside the scope of their

employment.). Accordingly, whether the defendants acted within

the scope of their employment is a question that cannot be

resolved on this motion.

                               B.

     The plaintiff brings claims of wrongful arrest against all

of the individual defendants under 42 U.S.C. § 1983 and New York

State law, arguing that it was unlawful for the individual

defendants to arrest and detain the plaintiff without probable


                               14
cause and in the face of overwhelming evidence that he was

innocent.

     A false arrest claim under § 1983 resting on the Fourth

Amendment right to be free from unreasonable seizures, including

arrest without probable cause, “is substantially the same as a

claim for false arrest under New York law.” Weyant v. Okst, 101

F.3d 845, 852 (2d Cir. 1996) (citations omitted). Accordingly,

“a plaintiff claiming false arrest must show, inter alia, that

the defendant intentionally confined him without his consent and

without justification.” Id. (citations omitted). Probable cause

constitutes such justification, and therefore probable cause “is

a complete defense to an action for false arrest.” Bernard v.

United States, 25 F.3d 98, 102 (2d Cir. 1994); Jocks v.

Tavernier, 316 F.3d 128, 135 (2d Cir. 2003); L.B. v. Town of

Chester, 232 F. Supp. 2d 227, 233 (S.D.N.Y. 2002); see also

Bullard v. City of New York, 240 F. Supp. 2d 292, 297 (S.D.N.Y.

2003).

     The defendants argue that the plaintiff’s wrongful arrest

claim should be dismissed because, based on the facts alleged in

the FAC, the defendants had probable cause to arrest the

plaintiff. Probable cause to arrest exists “when the arresting

officer has knowledge or reasonably trustworthy information

sufficient to warrant a person of reasonable caution in the

belief that an offense has been committed by the person to be


                               15
arrested.” Singer v. Fulton Cty. Sheriff, 63 F.3d 110, 119 (2d

Cir. 1995) (quotation marks omitted). The defendants argue that

probable cause existed based on the allegations that Matias

identified the plaintiff as the aggressor and that Sergeant Cruz

found a knife in the plaintiff’s right pocket.

     The defendants’ argument fails to take into account the

exculpatory circumstances alleged by the plaintiff that would

vitiate a finding of probable cause. “Information about criminal

activity provided by a single complainant can establish probable

cause when that information is sufficiently reliable and

corroborated. Yet, even if bystander witnesses are considered

presumptively reliable, a report of a crime alone will not

necessarily establish probable cause.” Oliveira v. Mayer, 23

F.3d 642, 647 (2d Cir. 1994) (citations omitted). The Second

Circuit Court of Appeals has explained that “[a]n arresting

officer advised of a crime by a person who claims to be the

victim, and who has signed a complaint or information charging

someone with the crime, has probable cause to effect an

arrest absent circumstances that raise doubts as to the victim’s

veracity.” Singer, 63 F.3d at 119 (emphasis added). The

plaintiff has alleged circumstances that raise such doubts.

     The defendants’ argument fails to account for the myriad

indicia of unreliability alleged by the plaintiff, which are

presumed to be true on a motion for judgment on the pleadings,


                               16
including that (1) the plaintiff had injuries on his hand that

were consistent with the plaintiff’s account of being attacked;

(2) Matias, who was wanted for criminal acts, had a history of

committing crimes against Tejada and the plaintiff; (3) Tejada

and the plaintiff had both dialed 911 to report Matias moments

before the plaintiff’s arrest; (4) the plaintiff had initiated

contact with the police regarding the attack, including by

flagging down a police car; (5) an eyewitness identified Matias

as the aggressor; and (6) Matias had no injuries supporting his

claim that the plaintiff attacked him.

     The defendants also argue that they were not required to

investigate the plaintiff’s protestations of innocence. Although

it is true that police officers do not have an independent “duty

to investigate an exculpatory statement of the accused,”

Mistretta v. Prokesch, 5 F. Supp. 2d 128, 135 (E.D.N.Y. 1998), a

“police officer may not close her or his eyes to facts that

would help clarify the circumstances of an arrest.” Tretola v.

Cty. of Nassau, 14 F. Supp. 3d 58, 73 (E.D.N.Y. 2014) (quotation

marks omitted). “Of particular relevance, the courts have

stressed that, in determining whether an arrest is justified, an

officer may not disregard plainly exculpatory evidence.” Yang

Feng Zhao v. City of New York, 656 F. Supp. 2d 375, 386

(S.D.N.Y. 2009) (citing Kerman v. City of New York, 261 F.3d

229, 241 (2d Cir. 2001)). The plaintiff alleges adequately that


                               17
the defendants turned a blind eye to evidence that was known to

them.

        The defendants argue in the alternative that if there was

not probable cause to arrest the plaintiff, there was at least

“arguable probable cause,” such that the defendants are entitled

to qualified immunity against the plaintiff’s wrongful arrest

claims. However, based on the facts alleged in the FAC, there

were sufficient circumstances to negate probable cause, and

therefore the defendants are not entitled to qualified immunity

at this stage. See, e.g., Golio v. City of White Plains, 459

F. Supp. 2d 259, 263-64 (S.D.N.Y. 2006).

        Finally, the defendants argue that the complaint does not

sufficiently allege that Sergeant Cheek was personally involved

in the arrest or that Sergeant Cheek was even present at the

arrest scene. “It is well settled in this Circuit that personal

involvement of defendants in alleged constitutional deprivations

is a prerequisite to an award of damages under § 1983.” Farid v.

Ellen, 593 F.3d 233, 249 (2d Cir. 2010) (quotation marks

omitted). In response to the defendants’ assertion that there

are no facts in the FAC that place Sergeant Cheek at the scene

of the plaintiff’s arrest or show that Sergeant Cheek was

otherwise involved in the arrest, the plaintiff points to FAC

¶¶ 54, 56, 107, and 112. Those paragraphs, however, do not

allege that Sergeant Cheek was involved in the arrest. Paragraph


                                  18
54 does not mention Sergeant Cheek, ¶ 56 states that Sergeant

Cheek approved the arrest reports but does not state that

Sergeant Cheek was present during the arrest, and ¶ 107 does not

discuss the arrest scene but rather alleges that the defendants

fabricated evidence.

     Paragraph 112 comes the closest to alleging that Sergeant

Cheek was at the arrest scene. Paragraph 112 refers to

“[d]efendants, who were present at the scene.” “However,

complaints that rely on ‘group pleading’ and ‘fail to

differentiate as to which defendant was involved in the alleged

unlawful conduct are insufficient to state a claim.’” Leneau v.

Ponte, No. 16cv776, 2018 WL 566456, at *15 (S.D.N.Y. Jan. 25,

2018), appeal dismissed (July 16, 2018) (citation omitted). It

is not sufficient for a plaintiff to “lump[] the three

defendants together without pleading facts demonstrating what

each did that makes him liable” for the plaintiff’s claims. See

Myers v. Moore, 326 F.R.D. 50, 60 (S.D.N.Y. 2018). Accordingly,

the FAC fails to allege sufficiently that Sergeant Cheek was

present for or involved in the plaintiff’s arrest, and the false

arrest claim against Sergeant Cheek is dismissed.

                               C.

     The plaintiff also brings claims of malicious prosecution

and deprivation of liberty under § 1983 and New York State law

on the basis that the defendants initiated criminal proceedings


                               19
against the plaintiff without probable cause and with actual

malice. To bring a claim of malicious prosecution, a plaintiff

must plead “(1) the initiation or continuation of a criminal

proceeding against plaintiff; (2) termination of the proceeding

in plaintiff’s favor; (3) lack of probable cause for commencing

the proceeding; and (4) actual malice as a motivation for

defendant’s actions.” Shabazz v. Kailer, 201 F. Supp. 3d 386,

391–92 (S.D.N.Y. 2016) (quotation marks omitted). The defendants

argue that the plaintiff’s malicious prosecution claims should

be dismissed on the bases that the defendants did not “initiate”

the prosecution, that the plaintiff has not pleaded a favorable

termination of the prosecution, that there was probable cause

for the prosecution, and that the defendants are entitled to

qualified immunity.

     First, the defendants argue that the plaintiff has not

pleaded that the defendants “initiated” the prosecution because

there is a presumption that prosecutors exercise their own

independent judgment in deciding whether to bring a criminal

case. Although “there is a presumption that a prosecutor

exercises independent judgment in deciding whether to bring a

criminal case, a police officer can be liable for malicious

prosecution when a police officer creates false information

likely to influence a jury’s decision and forwards that

information to prosecutors.” Rogers v. Bisono, No. 15cv6670,


                               20
2016 WL 4224072, at *3 (S.D.N.Y. Aug. 9, 2016) (quotation marks

omitted). “Like a prosecutor’s knowing use of false evidence to

obtain a tainted conviction, a police officer’s fabrication and

forwarding to prosecutors of known false evidence works an

unacceptable ‘corruption of the truth-seeking function of the

trial process.’” Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123,

130 (2d Cir. 1997) (quoting United States v. Agurs, 427 U.S. 97,

104 (1976)). The plaintiff alleges adequately that the

defendants forwarded misleading evidence to the District

Attorney’s Office in order for the District Attorney to commence

criminal proceedings against the plaintiff. See, e.g., FAC ¶ 2

(alleging that the “[p]olice then forwarded . . . false reports

to the New York County District Attorney’s Office, convincing

that Office to commence formal criminal proceedings against

Breton”).

     Next, the defendants argue that the plaintiff has not

pleaded that the criminal prosecution ended in a favorable

termination. “Malicious prosecution suits require, as an element

of the offense, the termination of the proceeding in favor of

the accused.” Poventud v. City of New York, 750 F.3d 121, 130

(2d Cir. 2014) (quotation marks omitted). The defendants argue

that in order for a termination to qualify as favorable, the

termination must affirmatively indicate that the accused is

innocent of the charges brought.


                               21
     “The matter of whether the prosecution’s effective

abandonment of a prosecution, resulting in a termination ‘with

prejudice’ and thus foreclosing a new prosecution of the accused

on the same charges, constitutes a termination favorable to the

accused for purposes of a malicious prosecution claim generally

depends on the cause of the abandonment.” Murphy v. Lynn, 118

F.3d 938, 949 (2d Cir. 1997). “A termination is not favorable,

for example, where a prosecution ends because of a compromise

with the accused, or where the accused’s own misconduct

frustrates the prosecution’s ability to proceed with the case.”

Myers v. Rowell, No.15cv0553, 2017 WL 2559994, at *3 (N.D.N.Y.

June 13, 2017). In this case, the District Attorney moved to

dismiss the charges against the plaintiff on the basis that the

plaintiff was innocent and had acted in self-defense, and the

state court dismissed the charges that same day.

     New York courts hold that where a prosecutor investigates

charges “and elect[s] not to proceed with the charges because

. . . the allegations against the plaintiff [a]re not supported

by the evidence,” the termination is favorable. See, e.g.,

Verboys v. Town of Ramapo, 785 N.Y.S.2d 496, 497 (App. Div.

2004); Smith-Hunter v. Harvey, 734 N.E.2d 750, 754 (N.Y. 2000)

(“A dismissal . . . qualifies as a final, favorable termination

if the dismissal represents the formal abandonment of the

proceedings by the public prosecutor.” (quotation marks


                               22
omitted)); see also Stampf v. Long Island R.R. Co., 761 F.3d

192, 200-01 (2d Cir. 2014) (holding that a plaintiff

demonstrated favorable termination where a prosecutor declined

to pursue charges because the case could not be proven beyond a

reasonable doubt). In this case, the prosecutor abandoned the

charges against the plaintiff because the prosecutor determined

that the plaintiff was innocent. These allegations are

sufficient to state a claim that the termination was favorable.

     The defendants also argue for judgment dismissing the

plaintiff’s malicious prosecution claims on the basis that there

was probable cause for the prosecution, and that in the

alternative, there was arguable probable cause that would

entitle the defendants to qualified immunity. However, as

explained above, there are issues of fact as to whether there

was probable cause to arrest the plaintiff in the first

instance. Those same issues of fact preclude the defendants’

argument that there was probable cause to prosecute. Indeed, the

“probable cause standard in the malicious prosecution context is

slightly higher than the standard for false arrest cases.”

Stansbury v. Waterman, 721 F.3d 84, 95 (2d Cir. 2013).

     However, the plaintiff has not sufficiently alleged a

malicious prosecution claim against Sergeant Cheek. Because

there are no allegations that Sergeant Cheek was involved in or

present for the plaintiff’s arrest, there are no facts alleged


                               23
to show plausibly that Sergeant Cheek was aware that the arrest

and complaint reports -- which he approved -- contained false or

misleading information regarding the circumstances of the

plaintiff’s arrest. Accordingly, the defendants’ motion for

judgment dismissing the plaintiff’s malicious prosecution claim

is granted with respect to Sergeant Cheek but is denied with

respect to the remaining individual defendants.

                                D.

     The plaintiff also brings claims against the individual

defendants for failure to intervene to stop the arrest and

prosecution of the plaintiff.

     The defendants argue that the Court should dismiss the

failure to intervene claims against Sergeant Clarke and Officer

Cruz because the plaintiff alleges that these defendants

directly participated in both the arrest and the prosecution and

therefore could not have intervened. However, the plaintiff is

allowed to plead in the alternative. See VTech Holdings Ltd. v.

Lucent Techs., Inc., 172 F. Supp. 2d 435, 443 (S.D.N.Y. 2001).

Federal Rule of Civil Procedure 8(d) states that a “party may

set out 2 or more statements of a claim or defense alternatively

or hypothetically, either in a single count or defense or in

separate ones. If a party makes alternative statements, the

pleading is sufficient if any one of them is sufficient.”

Moreover, the alternative claims need not be consistent. “A


                                24
party may state as many separate claims or defenses as it has,

regardless of consistency.” Fed. R. Civ. P. 8(d)(3).

Accordingly, the defendants’ motion for judgment dismissing the

failure to intervene claims against Sergeant Cruz and Officer

Clarke is denied.

     The defendants also argue that the failure to intervene

claims should be dismissed with respect to Sergeant Cruz because

there is no evidence that Sergeant Cruz was aware that the

information forwarded to the prosecutor was false or misleading.

However, the plaintiff alleges that Sergeant Cruz was present

for the arrest and that he acted in concert with the other

individual defendants to fabricate evidence. FAC ¶¶ 43, 107.

These facts are sufficient to create a plausible inference that

Sergeant Cruz knew that the reports contained misstatements and

omissions.

     Finally, the defendants argue that the failure to intervene

claims should be dismissed against Sergeant Cheek because the

FAC does not allege that Sergeant Cheek was present at the

arrest scene. The defendants are correct. Because the FAC does

not allege that Sergeant Cheek was present for the arrest,

Sergeant Cheek could not have intervened to stop the arrest.

Moreover, because Sergeant Cheek was not alleged to have

witnessed the arrest, none of the facts alleged give rise to a

plausible inference that Sergeant Cheek knew that the


                               25
information forwarded to the prosecutor was false or misleading.

Therefore, the failure to intervene claim against Sergeant Cheek

is dismissed.

                                     E.

      Based on the allegations that the individual officers

created false police and felony complaint reports that omitted

exculpatory information, the plaintiff also brings a claim that

the defendants fabricated evidence and thus violated his right

to a fair trial under the Fifth, Sixth, and Fourteenth

Amendments.

      To bring a fair trial claim based on the fabrication of

evidence, the plaintiff must plead a case in which “an (1)

investigating official (2) fabricates information (3) that is

likely to influence a jury’s verdict, (4) forwards that

information to prosecutors, and (5) the plaintiff suffers a

deprivation of life, liberty, or property as a result.”

Bridgeforth v. City of New York, No. 16cv273, 2018 WL 3178221,

at *7 (S.D.N.Y. June 28, 2018) (quotation marks omitted).2

      The defendants move for judgment dismissing this claim on

the grounds that (1) the plaintiff engaged in group pleading and

the FAC does not contain enough specific allegations about the


2 The Supreme Court recently held that a claim for   the denial of a fair trial
based on fabricated evidence does not accrue until   the criminal proceedings
terminate in favor of the plaintiff. See McDonough   v. Smith, 139 S. Ct. 2149,
2161 (2019). As explained above, the plaintiff has   sufficiently alleged that
the criminal proceeding terminated in his favor.


                                     26
defendants individually and (2) there are no allegations that

Officer Clarke fabricated evidence, but only that he merely

omitted exculpatory evidence from the criminal complaint.

     The defendants’ argument that there are no individualized

allegations against all of the defendants is incorrect.

Paragraph 107 of the FAC alleges that Officer Clarke, Sergeant

Cruz, and Sergeant Cheek each participated in the fabrication of

evidence and the creation of police reports that omitted

exculpatory evidence. Paragraph 109 states that these defendants

forwarded the misleading evidence to the prosecutors, who then

relied on the reports to bring criminal charges against the

plaintiff.

     The defendants also argue that the plaintiff’s fair trial

claim against Officer Clarke fails because the FAC does not

allege that Officer Clarke fabricated evidence but that he

merely omitted evidence from the police reports. The plaintiff

alleges that the complaint report, which was signed by Officer

Clarke under penalty of perjury, omitted facts that the

plaintiff believes were exculpatory. For example, the plaintiff

alleges that Officer Clarke failed to provide the District

Attorney’s Office with information that the plaintiff and Tejada

were dating, that Matias was Tejada’s ex-boyfriend, or that the

plaintiff had injuries that were consistent with the plaintiff’s

assertion that he was the victim.


                               27
     The distinction between affirmative misrepresentations and

omissions is not material to the plaintiff’s fair trial claim.

“Information may be ‘false’ if material omissions render an

otherwise true statement false.” Morse v. Fusto, 804 F.3d 538,

548 (2d Cir. 2015); Bridgeforth, 2018 WL 3178221, at *7. The

plaintiff alleges that the omissions were material to the

prosecution against him because the facts omitted negated

probable cause and established the plaintiff’s innocence.

     The defendants argue, in a conclusory fashion, that none of

the omissions were material to the prosecution. The defendants

are plainly incorrect. For example, the fact that the

plaintiff’s hand was injured in a way that was consistent with

his claim of innocence was undoubtedly relevant to whether there

was probable cause to arrest and prosecute the plaintiff.

Moreover, the plaintiff alleges that when the prosecutor

investigated the events -- and presumably discovered the omitted

facts -- the prosecutor moved to dismiss the case as one of

self-defense. Accordingly, the FAC has pleaded sufficiently that

the omissions were both misleading and material.

                               F.

     The plaintiff brings a claim under Monell v. Department of

Social Services, 436 U.S. 658 (1978), against the City of New

York, alleging that the NYPD’s policies and training regarding

(1) the determination of probable cause to make an arrest; (2)


                               28
the duty not to use false, misleading, or unreliable evidence;

and (3) the continuing duty of police officers to disclose

exculpatory evidence to the prosecutor under Brady v. Maryland,

373 U.S. 83 (1963), were insufficient to protect the plaintiff’s

constitutional rights. To support his Monell claim, the

plaintiff attaches to the FAC a list of fifteen cases in which

the plaintiff claims courts ruled that NYPD officers either

withheld evidence or knowingly gave false or misleading

testimony. The plaintiff also lists forty-five malicious

prosecution lawsuits against the City of New York that were

settled by the parties. The plaintiff also refers to media

coverage regarding New York Police officers lying, and the

Mollen Commission Report -- a 1994 New York City government

report regarding corruption in the NYPD.

     To bring a claim against a municipality under § 1983, the

plaintiff must allege that the challenged conduct was “performed

pursuant to a municipal policy or custom.” Patterson v. Cty. of

Oneida, N.Y., 375 F.3d 206, 226 (2d Cir. 2004); Sorlucco v.

N.Y.C. Police Dep’t, 971 F.2d 864, 870 (2d Cir. 1992); see

generally Monell, 436 U.S. at 669. To identify a “policy or

custom,” the plaintiff must demonstrate that the municipality,

through its deliberate conduct, was the “moving force” behind

the injuries alleged. Bd. of Cty. Comm’rs v. Brown, 520 U.S.

397, 404 (1997). The alleged policy does not need to be


                               29
contained in an explicitly adopted rule so long as the unlawful

practices of city officials are so “persistent and widespread

. . . as to constitute a custom or usage with the force of

law.” Sorlucco, 971 F.2d at 870 (quotation marks omitted); see

Connick v. Thompson, 563 U.S. 51, 61 (2011) (stating that the

acts of city officials must be “so persistent and widespread as

to practically have the force of law”); see also Viruet v. City

of New York, No. 16cv8327, 2019 WL 1979325, at *8 (S.D.N.Y. May

3, 2019).

     The plaintiff can satisfy the “policy or custom”

requirement by alleging

            (1) a formal policy officially endorsed by
            the municipality; (2) actions taken by
            government    officials   responsible   for
            establishing municipal policies that caused
            the particular deprivation in question; (3)
            a practice so consistent and widespread
            that, although not expressly authorized,
            constitutes a custom or usage of which a
            supervising policy-maker must have been
            aware; or (4) a failure by policymakers to
            provide adequate training or supervision to
            subordinates to such an extent that it
            amounts to deliberate indifference to the
            rights of those who come into contact with
            the municipal employees.

Tieman v. City of Newburgh, No. 13cv4178, 2015 WL 1379652, at

*13 (S.D.N.Y. Mar. 26, 2015) (quotation marks omitted). In this

case, the plaintiff alleges both that the NYPD implemented

inadequate policies and that the Police Commissioner breached a

duty to implement policies and training to prevent officers from


                                30
violating the constitutional rights of the plaintiff and others.

See FAC ¶¶ 118, 123.

                               1.

     As to the plaintiff’s allegation that the NYPD implemented

“plainly inadequate” policies, the plaintiff must “identify a

municipal ‘policy’ or ‘custom’” for such a claim to survive.

Brown, 520 U.S. at 403 (citing Monell, 436 U.S. at 694).

“Locating a ‘policy’ ensures that a municipality is held liable

only for those deprivations resulting from the decisions of its

duly constituted legislative body or of those officials whose

acts may fairly be said to be those of the municipality.” Id. at

403-04. However, the plaintiff does not point to a single policy

or explain how the existing policies are inadequate.

     Moreover, the evidence on which the plaintiff relies is

insufficient to support a plausible inference that the NYPD’s

policies and customs were inadequate at the time of the

plaintiff’s injuries. The plaintiff’s reliance on the Mollen

Commission Report is unavailing. See Isaac v. City of New York,

No. 16cv4729, 2018 WL 5020173, at *17 (E.D.N.Y. Aug. 6, 2018).

Although research reports can be used to support Monell claims,

see id., the plaintiff was arrested twenty-two years after the

issuance of the Mollen Commission Report. Research reports only

support a plaintiff’s Monell claims “if those reports are

sufficiently connected to the specific facts of the case and are


                               31
of relatively recent vintage.” Id. (quotation marks omitted).

The plaintiff has failed to plead facts indicating that the

deficiencies raised in the Mollen Commission Report caused the

alleged deprivations of his own rights. See Tieman, 2015 WL

1379652, at *23 (explaining that a plaintiff’s Monell claim was

insufficiently pleaded in part because the plaintiff had not

“pleaded any facts suggested that an alleged training deficiency

caused his constitutional injury”).

     Nor are the fifteen lawsuits on which the plaintiff relies

sufficient to allege an inadequate NYPD policy. Judgments were

issued in only three of these lawsuits -- Ismail v. Cohen, 899

F.2d 183 (2d Cir. 1990); Hart v. City of New York, 588 N.Y.S.2d

1012 (App. Div. 1992); and Maxwell v. New York, 554 N.Y.S.2d 502

(App. Div. 1990) -- and those judgments were reached more than

twenty-five years ago. See Tieman, 2015 WL 1379652, at *17 (“The

lawsuits cited by Plaintiff in the [proposed amended complaint]

. . . are insufficient to plausibly support an inference of

widespread custom. To begin, even if the civil complaints

involved comparable conduct to that alleged here, none

result[ed] in an adjudication of liability.” (quotation marks

omitted)). The most recent of the cases on which the plaintiff

relies was decided in 2010, and the oldest was decided in 1985.

The plaintiff has not alleged how the allegations in these cases

are related to his case, which occurred years later. Moreover,


                               32
the “paltry number of complaints . . . spread over a period so

long in a city so large, hardly suggests the frequency or

pervasiveness of the purported custom that is required to state

a Monell claim.” See Walker v. City of New York, No. 12cv5902,

2014 WL 1259618, at *3 (S.D.N.Y. Mar. 18, 2014) (holding that a

plaintiff’s reliance on ten civil complaints was insufficient to

support the existence of a policy or a widespread custom); see

Felix v. City of New York, 344 F. Supp. 3d 644, 659 (S.D.N.Y.

2018) (holding that a plaintiff’s “citation to 10 civil rights

complaints over the course of 30 years [did not] sufficiently

move[] the plausibility needle in [the plaintiff’s] favor”).3 The

FAC contains no factual allegations indicating, for example,

that NYPD officers fabricate evidence, omit exculpatory

evidence, or conduct arrests without probable cause “in a

substantial proportion of arrests they conduct.” See Walker,

2014 WL 1259618, at *3.

      Moreover, the plaintiff cannot rely on the list of settled

cases attached to the FAC as evidence of an insufficient policy

under Monell. There are many circumstances that factor into a

litigant’s decision to settle a case. These settlements do not

support the plaintiff’s Monell claim because whether these cases

settled based on the merits of the plaintiffs’ claims or based

3 The court found insufficient allegations to support a custom or practice of
using excessive force against emotionally disturbed persons but did find
sufficient allegations to support a claim that police officers had received
insufficient training to deal with emotionally disturbed persons.


                                     33
on other factors is only within the relevant litigants’

knowledge.

     Accordingly, the plaintiff’s allegation that the NYPD’s

policies were inadequate is dismissed.

                               2.

     The plaintiff also alleges that the NYPD’s training was

insufficient to protect the constitutional rights of the

plaintiff and others. The Supreme Court has explained that “[a]

municipality’s culpability for a deprivation of rights is at its

most tenuous where a claim turns on a failure to train.”

Connick, 563 U.S. at 61. It is “only where a [p]laintiff can

demonstrate that a municipality’s failure to train amounts to

deliberate indifference to the rights of those with whom

municipal employees will come into contact” that plaintiff’s

failure to train claim will be actionable under Monell. See

Peterec, 2013 WL 5178328, at *11 (quotation marks omitted).

     In order for the plaintiff to sufficiently plead deliberate

indifference, the plaintiff must allege that: (1) “a policymaker

knows ‘to a moral certainty’ that her employees will confront a

given situation,” (2) “the situation either presents the

employee with a difficult choice of the sort that training or

supervision will make less difficult or that there is a history

of employees mishandling the situation,” and (3) “the wrong

choice by the city employee will frequently cause the


                               34
deprivation of a citizen’s constitutional rights.” Walker v.

City of New York, 974 F.2d 293, 297-98 (2d Cir. 1992) (citations

omitted).

       It “is unlikely that a plaintiff would have information

about the city’s training programs or about the cause of the

misconduct at the pleading stage.” See Amnesty Am. v. Town of W.

Hartford, 361 F.3d 113, 130 n.10 (2d Cir. 2004) (Sotomayor, J.).

Accordingly, courts have upheld failure to train claims when

plaintiffs list similar civil rights complaints that support a

plausible inference that the City had a training deficiency of

which it was aware. See, e.g., Felix, 344 F. Supp. 3d at 661-62.

Moreover, “there is no requirement that complaints result in a

formal finding of misconduct for such complaints to support

findings of failure to supervise or failure to train.” See id.

(citations omitted).

      The plaintiff argues that the civil complaints attached to

the FAC support the inference that the NYPD failed to train its

officers regarding their obligations under Brady. The plaintiff

attached fifteen complaints all of which allege that NYPD

officers withheld evidence or gave false or misleading

testimony.4 However, these complaints span from 1985 until 2010,


4 The question whether there is a widespread custom or policy is different
from the question in a failure to train claim, which “is whether [the
plaintiff] ha[s] plausibly supported the existence of a training deficiency
and the City’s awareness of the same.” Felix, 344 F. Supp. 3d at 662.
Accordingly, although past civil rights complaints are usually insufficient


                                     35
and the plaintiff has not shown similar complaints that were in

close temporal proximity to the plaintiff’s alleged

constitutional injuries.

      The plaintiff’s failure to train claim is insufficiently

alleged in any event because the plaintiff has failed to allege

sufficient facts to show that the City was deliberately

indifferent to the need to have adequate police training to

avoid the submission of false or misleading repots. Ortiz v.

Parkchester N. Condominium, No. 16cv9646, 2018 WL 2976011, at *8

(S.D.N.Y. June 13, 2018). Although the plaintiff makes claims

such as the Police Commissioner was “deliberately indifferent”

to his duty to implement sufficient training procedures, FAC

¶ 123, these allegations are conclusory and are not enough to

“nudge[] [the plaintiff’s] claims across the line from

conceivable to plausible.” See Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007); Ortiz, 2018 WL 2976011, at *9

(“Plaintiff’s allegations fail to state more than a ‘simple

recitation’ of Plaintiff’s theory of liability.”). Accordingly,

the plaintiff’s Monell claim based on a failure to train is

dismissed.




to show a custom or policy, they can support a claim of failure to supervise
or failure to train. Ortiz v. Parkchester N. Condominium, No. 16cv9646, 2018
WL 2976011, at *8 (S.D.N.Y. June 13, 2018).


                                     36
                            CONCLUSION

      The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. The defendants’ motion for

judgment on the pleadings is granted in part and denied in part

as explained above. The Clerk is directed to close Docket Number

25.

SO ORDERED.

Dated:    New York, New York
          September 3, 2019          ___________/s/_______________
                                            John G. Koeltl
                                      United States District Judge




                                37
